MEMORANDUM OPINION


No. 04-06-00721-CV

Francisco C. RUGAMA, M.D.,
Appellant

v.

Maria Guadalupe ESCOBAR, Individually and as Personal Representative
of the Estate of Jesus Escobar, Deceased, and as Next Friend of Jesus Escobar, Jr.
and Emmanuel Antonio Escobar, Minor Children, et al.,
Appellees

From the 381st Judicial District Court, Starr County, Texas
Trial Court No. DC-04-143
Honorable Robert C. Pate, Judge Presiding

PER CURIAM

Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:	June 27, 2007

JOINT MOTION TO DISMISS GRANTED; DISMISSED
	The parties filed a joint motion to dismiss this appeal. We grant the motion. See Tex. R. App.
P. 42.1(a)(2). Costs of appeal are taxed against the party who incurred them.

							PER CURIAM